Per Curiam.

How the defendant below came info-possession of the note in. question, does not appear. But it is necessarily to be inferred, from the evidence, that he either received it by purchase from John E. Canfield, or, as his agent, to collect, and apply it in the samé manner as John E. Canfield was authorized to do; and" the defendant must be considered as standing-in the same skua- - tian, and clothed with the same rights,in relation to this note, as-John E. Canfield was; and the delivery of the note to him, with - directions to receive and apply it .towards payment of his own • note, would amount to an equitable assignment of it, and vest in him an interest, which the plaintiff could not defeat at his-*347pleasure. (1 Caines' Rep. 363. 3 Johns. Rep. 71.) He had an authority coupled with an interest, (1 Caines’ Cas. in Error, 15.) which the plaintiff could not devest him of, without paying the note upon which the one in question was to be applied. The defendant, therefore, had a right to retain the note, and was not guilty of a conversion, by refusing to deliver it up when demanded ; and he ought not to have endorsed it on the other note, as requested, unless payment had been received of Linsey, or it had been lost in consequence of the defendant’s negligence, of which there was no evidence. The judgment must, accordingly, be reversed.
Judgment reversed,